Exhibit 10.91

Execution Copy

 

LOGO [g663205dsp1b.jpg]

October 2, 2018

J. Tomilson Hill

Dear Tom,

This letter agreement (“Letter Agreement”) serves to document our mutual
agreement regarding your continued service as a Senior Managing Director (“SMD”)
of The Blackstone Group L.P. (“Blackstone”). All capitalized terms used in this
Letter Agreement but not defined shall have the meanings ascribed to such terms
in that certain Senior Managing Director Agreement, dated as of June 18, 2007,
by and among Blackstone Holdings I L.P. and you (the “SMD Agreement”). A copy of
your SMD Agreement is attached hereto as Exhibit A.

1. Service as Senior Managing Director; Restrictive Covenants.

(a) You shall continue to serve as a Blackstone SMD following the date hereof
until December 31, 2018 (such date, the “Effective Date”). Prior to the
Effective Date, you will continue to (x) serve as an SMD and Chairman of
Blackstone Alternative Asset Management (“BAAM”), Vice Chairman of Blackstone, a
member of the Management Committee, the Board of Directors of Blackstone and the
GP Stakes Investment Committee and advisor to and member of the investment
committee of Blackstone Strategic Capital Holdings (“BSCH”) and (y) provide
proactive leadership to effectuate a smooth management transition, as reasonably
determined by Blackstone, the duties of which will include, without limitation,
the transferring of key LP and hedge fund relationships and supporting the
management team. In order to facilitate such transition, you will gradually
reduce your level of involvement in the day-to-day operations and, as of the
date hereof, you will no longer be required to participate in or attend regular
internal meetings of BAAM.

(b) As of the Effective Date, you hereby resign as an SMD of Blackstone Holdings
I L.P. and each of Blackstone’s other affiliated entities (the “Blackstone
Entities”) and as an officer or director (or person performing similar
functions) of each Blackstone Entity for which you served as an officer or
director (or similar function). Blackstone waives its right to any advance
notice from you regarding your resignation or retirement under the SMD
Agreement, and you will not be obligated to remain on “garden leave status” (as
described in Section 5(d) of the SMD Agreement) at any time.

(c) You acknowledge and agree that, from and after the Effective Date, you will
have no legal or actual power or authority to act on behalf of or to legally
bind the Blackstone Entities (to the extent you had such power prior to the
Effective Date).

 

LOGO [g663205dsp1c.jpg]



--------------------------------------------------------------------------------

(d) You hereby acknowledge and affirm all of the provisions of your SMD
Non-Competition and Non-Solicitation Agreement, dated as of June 18, 2007, a
copy of which is attached hereto as Schedule A to the SMD Agreement (the
“Non-Competition Agreement”). For purposes of the Non-Competition Agreement, the
Effective Date will be deemed to be the date on which your “Garden Leave Period”
commenced. Notwithstanding the foregoing:

(i) the definition of “Competitive Business” in Section I.A. of the
Non-Competition Agreement is hereby amended and restated in its entirety, as of
the Effective Date, with the following:

“For purposes of this Non-Competition Agreement, ‘Competitive Business’ means
any business, in any geographical or market area where Blackstone conducts
business or provides products or services, that competes with any portion of a
Specified Business.

‘Specified Business’ means any business consisting of one or more of the
following areas:

(i) a discretionary allocator to hedge funds (i.e., a hedge fund of funds or
seeding/acceleration business);

(ii) a private equity fund sponsor (other than to the extent the SMD’s services
are limited to the areas described in clause (z) of the immediately following
sentence);

(iii) a private debt or credit fund sponsor;

(iv) a real estate fund or real estate debt fund sponsor; or

(v) the business of acquiring non-controlling/minority ownership interests
and/or economic participations in hedge funds, private equity sponsors, private
debt or credit fund sponsors, real estate fund or real estate debt fund
sponsors, or other alternative asset managers.

Competitive Business shall not include the portion of any Specified Business
that consists of:

(x) direct investments in marketable investment vehicles (i.e., hedge funds,
mutual funds and separately managed account managers);

(y) a special purpose acquisition company that does not engage in a Specified
Business; or

 

2



--------------------------------------------------------------------------------

(z) any investment fund (or sponsor thereof) the primary investment strategy of
which is to obtain superior returns through the application of data collection
and data analytics to the operating businesses acquired by such investment fund
(so long as such investment fund, sponsor and operating businesses are not
engaged in the management of any of the areas described in clauses (i), (iii),
(iv) or (v) of the definition of a Specified Business).”

(ii) Section I.B. of the Non-Competition Agreement is hereby amended and
restated in its entirety, effective as if the Effective Date, with the
following:

“Each SMD shall not, directly or indirectly, during such SMD’s service with
Blackstone, and for a period ending twelve months following the commencement
date of such SMD’s Garden Leave Period, (a) solicit, or assist any other
individual, person, firm or other entity in soliciting, the business of any
Client or Prospective Client for or on behalf of an existing or prospective
Competitive Business; (b) perform, provide or assist any Competitive Business in
performing or providing services similar to those provided by Blackstone for any
Client or Prospective Client; or (c) impede or otherwise interfere with or
damage (or attempt to impede or otherwise interfere with or damage) any business
relationship and/or agreement between Blackstone and (i) a Client or Prospective
Client or (ii) any supplier. In addition, nothing in this Section I.B will
prohibit the SMD from soliciting Clients and Prospective Clients in connection
with activities that are described in the clauses (x), (y) or (z) of the last
sentence in Section I.A of the Non-Competition Agreement.

1. For purposes of this Non-Competition Agreement, ‘Client’ shall mean any
person, firm, corporation or other organization whatsoever for whom BAAM
provided services (including any investor in any BAAM fund) with respect to whom
each SMD, individuals reporting to such SMD or individuals over whom such SMD
had direct or indirect responsibility, had personal contact or dealings on
BAAM’s behalf during the three-year period immediately preceding such SMD’s
termination of service. ‘Prospective Client’ shall mean any person, firm,
corporation or other organization whatsoever with whom BAAM has had any
negotiations or discussions regarding the possible engagement of business or the
performance of business services within the eighteen months preceding such SMD’s
termination of service with Blackstone with respect to whom such SMD,
individuals reporting to such SMD or individuals over whom such SMD had direct
or indirect responsibility, had personal contact or dealing on BAAM’s behalf
during such eighteen-month period.

 

3



--------------------------------------------------------------------------------

2. For purposes of this Section I.B., ‘solicit’ means to have any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, encouraging or requesting any individual, person, firm or
other entity, in any manner, to take or refrain from taking any action.”

(iii) Section I.C. of the Non-Competition Agreement will not prohibit you (or
your affiliate) from soliciting or hiring for employment your current assistant,
Julia Lee.

(iv) Section II.B. of the Non-Competition Agreement is hereby amended, effective
as of the Effective Date, to add the following sentence to the end of such
section:

“Notwithstanding the foregoing or any other provision of this Non-Competition
Agreement to the contrary, Confidential Information shall exclude any
information publicly known or in the public domain, which will be deemed to
include, without limitation, information contained in (i) public filings,
including any filings made with the Securities Exchange Commission or any other
regulatory agency, including ratings agencies; (ii) public relations or
publicity materials, including press releases and interviews; (iii) publically
available presentations made to investment analysts; and (v) other publically
available periodic disclosures to investors.”

2. Payments; Benefits

(a) Your target annual cash compensation for 2018 will be $7,500,000, which
includes your $350,000 base draw and a one-time lump sum cash bonus of
$7,150,000 (which, for the avoidance of doubt, excludes your 2017 Year End
Special Equity and 2017 Year End Special Equity Premium Awards (as described in
Section 3(d))), subject to your continued service as an SMD of Blackstone
through December 31, 2018 and satisfaction of your responsibilities as set forth
in Section 1(a) of this Letter Agreement and payable at the same time as base
draw and annual cash bonuses are payable to other Blackstone SMDs.

(b) You shall continue to receive your $350,000 base draw, as noted above, and
benefits through the Effective Date, but shall not receive or participate in any
profit sharing or bonus arrangements (including participation in any carried
interest or fee-sharing program) except as expressly provided for herein.
Following the Effective Date, you will be eligible to participate in
Blackstone’s SMD retiree health insurance program; provided, that you shall bear
the cost of your participation in such programs in a manner similar to other
Blackstone SMDs.

(c) Without limiting the generality of the provisions of the Non-Competition
Agreement, and notwithstanding any modifications to the Non-Competition
Agreement set forth herein, you agree that in connection with any employment,
investment management or professional activities in which you engage following
the Effective Date, neither you nor anyone,

 

4



--------------------------------------------------------------------------------

including without limitation, any firm or investment fund with which you become
affiliated or which you endeavor to establish, nor any other employee, agent or
representative of such firm or fund, may provide to any investors or prospective
investors or any other persons or entities, whether orally or in writing, any
non-public information about Blackstone, any fund or vehicle sponsored by
Blackstone (collectively, a “Blackstone Fund”), any investments made by any
Blackstone Fund or the performance record of any Blackstone Fund; or information
about advisory services provided by Blackstone; or non-public information about
the clients to which such services were delivered, in each case without the
prior written consent of John Finley (or his successor as Chief Legal Officer of
Blackstone or respective designee), which consent may be withheld in John Finley
or his successor’s or designee’s sole discretion. For the avoidance of doubt,
public information shall include the information described in the last sentence
of Section II.B. of the Non-Competition Agreement (as modified herein).

3. Treatment of Blackstone Unit Awards.

(a) Reference is made to (i) the limited partnership units (the “Holdings
Units”) in each of Blackstone Holdings (as hereinafter described in Schedule I);
“Holdings Unit” being a collective reference to a limited partnership unit in
each Blackstone Holdings partnership and (ii) the publicly traded common units
in Blackstone (the “Common Units”). Blackstone and you acknowledge and agree
that, as of the date hereof, you have the number of vested and unvested awards
covering Holdings Units and Common Units as set forth in Exhibit E attached
hereto and that, except as provided herein, all such unvested awards of Holdings
Units and Common Units will either be forfeited or retained following the
Effective Date as set forth in Exhibit E. Notwithstanding the foregoing,
Blackstone agrees that your withdrawal shall constitute a “Qualifying
Retirement” for the purposes of all plans or agreements governing such Holdings
Units and Common Units, and provided further, that Blackstone hereby agrees to
let you retain the portion of such awards that would have been forfeited upon
your withdrawal, so that such awards will be retained following the Effective
Date as set forth herein and in Exhibit E hereto, subject to your continued
compliance with your obligations set forth in the Non-Competition Agreement (as
modified herein).

(b) With respect to all Holdings Units, you agree that you will remain subject
to all of Blackstone’s policies as in effect as of the Effective Date, in
addition to any agreements to which you are a party, with the following
supplements and modifications:

(i) If at any time, Blackstone concludes that such action is needed for tax or
securities law purposes, Blackstone shall have the right to cause you to
exchange Holdings Units for Common Units at any time in any number of units it
determines and you will be entitled to exchange Holdings Units for Common Units
in accordance with and subject to the terms and the exchange methodology in
effect for Blackstone SMDs on the date of any such exchange; provided that you
must execute and deliver to Blackstone a notice of exchange in the form as is
generally used by Blackstone SMDs at such time at least 60 days prior to the
applicable Quarterly Exchange Date (as defined in the Exchange Agreement).

 

5



--------------------------------------------------------------------------------

(ii) You will be required to continue to hold your Holdings Units and Common
Units, including any Common Units resulting from an exchange of Holdings Units,
at Merrill Lynch in accordance with the procedures generally applicable to
Blackstone SMDs.

(iii) You must comply with the requirements outlined in the memorandum attached
as Exhibit B and may not directly hold Common Units at the time of any exchange
of Holdings Units and, until such time as you no longer hold any Holdings Units,
may not remain the direct holder of any Common Units received upon exchange
following the end of the relevant selling period.

(iv) You may transfer your vested Holdings Units and Common Units (collectively)
as set forth on Exhibit E and in accordance with the exchange methodology
applicable to Blackstone SMDs.

(v) Blackstone will continue to provide you notice of matters affecting your
Holdings Units (including permissible exchange dates of Holdings Units into
Common Units under Blackstone’s controlled sales program) on the same basis and
timing that it provides all other Blackstone SMD holders of Holdings Units.

(c) You will remain eligible for payments under the Blackstone Tax Receivables
Agreement on terms and conditions no less favorable than applicable to other
Blackstone SMDs.

(d) You currently hold Bonus Deferral Units (the “Bonus Deferral Units”)
pursuant to the terms of Blackstone’s Sixth Amended and Restated Bonus Deferral
Plan, as amended, as well as deferred units pursuant to one or more Special
Equity Awards (the “Special Equity Awards”). Additionally, on July 1, 2018, in
respect of your performance in 2017, you were granted $7,500,000 in deferred
Holdings Units in respect of your 2017 Year End Special Equity and 2017 Year End
Special Equity Premium Awards, both of which will vest and be retained as set
forth in Exhibit E hereto subject to your continued service as a Blackstone SMD
through December 31, 2018, your satisfaction of your responsibilities as set
forth in Section 1(a) of this Letter Agreement and your continued compliance
with your obligations set forth in the Non-Competition Agreement (as modified
herein).

Blackstone agrees that your withdrawal shall constitute a “Qualifying
Retirement” for the purposes of the plan agreements governing such Bonus
Deferral Units and Special Equity Awards such that you shall, as of the
Effective Date, be vested in and retain 100% of your unvested Bonus Deferral
Units and 50% of such unvested Special Equity Awards. Upon and following the
Effective Date, you will also retain the remaining 50% of your previously
unvested Special Equity Awards which shall vest and be delivered to you
(together with your other awards) as set forth in Exhibit E hereto, subject to
your continued service as a Blackstone SMD through December 31, 2018, your
satisfaction of your responsibilities as set forth in Section 1(a) of this
Letter Agreement and your continued compliance with your obligations set forth
in the Non-Competition Agreement (as modified herein).

 

6



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Letter Agreement,
65,000 of your deferred Holdings Units subject to Special Equity Awards which
are scheduled to be delivered to you on or after January 1, 2020, as set forth
in Exhibit E hereto (the “Designated Special Equity Awards”), will not be
subject to Section I.C. of your Non-Competition Agreement, as amended hereby.

4. Carried Interest; Participation Investments.

(a) Blackstone agrees that your withdrawal shall constitute a “Qualifying
Retirement” for purposes of the plan agreements governing your participation in
carried interest in any Blackstone Fund, such that you will, as of the Effective
Date, be vested in and retain 50% of your unvested carried interest. In
addition, following the Effective Date, you will retain the remaining 50% of
your unvested carried interest, subject to your continued service as a
Blackstone SMD through December 31, 2018, your satisfaction of your
responsibilities as set forth in Section 1(a) of this Letter Agreement and your
continued compliance with your obligations set forth in the Non-Competition
Agreement (as modified herein).

(b) Following the Effective Date, subject to your continued service as a
Blackstone SMD through December 31, 2018, your satisfaction of your
responsibilities as set forth in Section 1(a) of this Letter Agreement and your
continued compliance with your obligations set forth in the Non-Competition
Agreement (as modified herein):

(i) You will receive a profit sharing percentage of 4% for all investments made
by the BSCH fund that close prior to the Effective Date, including associated
installments made following the Effective Date, all of which will be considered
100% vested.

(ii) You will be eligible to receive additional awards of up to 2.5% of the
total Carry Dollars created on new investments by the BSCH fund in which you
have material involvement.    Blackstone will inform you of such investments
where you are eligible to earn Carry Dollars and the amount of your award with
respect to each such investment, and you and John McCormick will mutually agree
on the nature of your involvement in each such investment. For reference, a
“Carry Dollar” is the number attained by multiplying the aggregate amount of
Limited Partner capital deployed in transactions by such fund by the contractual
percentage rate of the profits that Blackstone, as the General Partner of such
fund, earns as carried interest from such investments.

(iii) You will receive 2% of the carry proceeds realized by BCP VI from the
investment in First Eagle Investment Management.

(iv) Blackstone will permit you to participate in optional side-by-side
offerings made available to other Blackstone SMDs by any “Participation
Entities” (as defined in Schedule I hereto) or any successor funds, as well as
other funds made generally available via the side-by-side investment program, at
levels consistent with your current Blackstone SMD levels until the annual
side-by-side period pertaining to the fifth anniversary of the Effective Date.

 

7



--------------------------------------------------------------------------------

(c) You will continue to retain any mandatory or optional side-by-side
participation in the Participation Entities through the end of the annual
election period in which the Effective Date occurs, and will continue to be
subject to capital commitments applicable to such Participation Entities for
such annual election period. You will continue to be eligible to receive
distributions on your investments in the Participation Entities following the
Effective Date in accordance with the applicable Governing Agreements.

(d) Upon separation, Blackstone will continue to deliver to you its valuation of
your portfolio with respect to your participation in any Participation Entities
on a semi-annual basis, until such time as you no longer have any such
investments, which valuation shall be calculated on a basis consistent with the
methodology used in previous valuations and consistent with all other Blackstone
SMDs’ valuations. Your investments in the Participation Entities will not be
subject to any performance or management fees, however you will be assessed an
administrative fee equivalent to fifty (50) basis points on any optionally
elected commitments to such entities following the Effective Date in accordance
with Blackstone’s general policy regarding former Blackstone SMDs.

(e) To the extent that you are invested in any non-drawdown funds managed by GSO
or BREDS following the Effective Date (or managed by BAAM, in the case of any
such investments outstanding after the 5th anniversary of the Effective Date),
your capital accounts, as to both current and future investments, in such funds
shall be subject to management and performance fees as of the next
administratively practicable date on which you can elect to redeem such
investments following the Effective Date in accordance with Blackstone’s general
policy regarding former Blackstone SMDs. To the extent that you are invested in
any non-drawdown funds managed by BAAM following the Effective Date, your
capital accounts, as to both current and future investments, in such funds shall
not be subject to management or performance fees during the 5 year period
following the Effective Date so long as your investments are at levels
consistent with amounts previously made during your period of services to
Blackstone or at reduced levels of investment, subject to any minimum levels
generally applicable to other Blackstone SMDs (and, provided that, if the
aggregate “side-by-side” elections with respect to any such BAAM fund are in
excess of the amount of the total side-by-side investment opportunity with
respect to such BAAM fund, then Blackstone may scale back your investment
election for such BAAM fund on a proportionate basis with other Blackstone SMDs
and employees so as to accommodate any “side-by-side” elections made with
respect to such BAAM fund by fee-paying third party investors).

5. Press Releases; Public Relations. Any future press releases and general
public relations announcements related to your retirement from Blackstone and
similar issues will be substantially consistent with the sample form attached
hereto as Exhibit F.

 

8



--------------------------------------------------------------------------------

6. Securities Trades; Compliance. Until six months following the Effective Date,
you will continue to be required to seek Blackstone’s approval and clearance of,
and submit statements to Blackstone with respect to, securities trades in
accordance with the Blackstone policies contained in the Compliance Documents on
the same basis as generally applicable to other Blackstone SMDs. Nothing
contained herein shall affect your obligations under applicable federal or state
securities laws.

7. Complete Release. You agree that in exchange for the payments, benefits and
waivers provided herein, you forever release and waive all claims, causes of
action or the like, known or unknown, that you have, had or may have in the
future against Blackstone and any and all present and former successors,
predecessors, subsidiaries, divisions, affiliated entities, and their respective
present and former directors, officers, members, partners, trustees,
representatives, employees, former employees, successors and assigns or anyone
else connected with it (collectively, the “Released Parties”), with respect to
all matters related to your employment with Blackstone and retirement therefrom,
or otherwise, by reason of facts that have occurred on or prior to the date on
which you sign this Letter Agreement. This release and waiver covers both claims
that you know about and those you may not know about. This Release does not
affect your rights with respect to indemnification, vested equity and carry and
other benefits, investments, or the right to enforce this Agreement. You agree,
on the Effective Date, to execute and deliver the form of General Release
attached hereto as Exhibit D. If you fail to timely execute and deliver, or you
revoke the General Release within 7 days following your execution and delivery
thereof, your right to receive the waivers, payments and benefits herein shall
be forfeited.

8. Miscellaneous. All of the provisions contained in Schedule II are hereby
incorporated by reference into this Section.

9. Governing Law. This Letter Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to principles of
conflicts of laws.

10. Dispute Resolution. Any dispute, controversy or other matter arising out of
this Letter Agreement or otherwise referred to in the Non-Competition Agreement
shall be subject to the provisions of Section VII of the SMD Non-Competition
Agreement.

11. Headings. The headings and subheadings in this Letter Agreement are included
for convenience and identification only and are in no way intended to affect,
describe, interpret, define or limit the meaning, scope, extent or intent of
this Letter Agreement or any provision hereof.

12. Counterparts. This Letter Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile
transmission shall be effective for all purposes.

13. Certain References. Throughout this Letter Agreement, references to Sections
of this Letter Agreement include the Exhibits and Schedules to this Letter
Agreement (and Annexes to Exhibits) referred to in such Sections, and references
to this Letter Agreement include all Exhibits and Schedules to this Letter
Agreement (and Annexes to Exhibits).

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Letter Agreement as of
the date first above written.

 

BLACKSTONE HOLDINGS I L.P.

By: Blackstone Holdings I/II GP Inc., its general

partner

/s/ Stephen A. Schwarzman

Name: Stephen A. Schwarzman Title: Chairman & Chief Executive Officer

 

Accepted and agreed to as of the date first above written:

/s/ J. Tomilson Hill

J. Tomilson Hill

 

10



--------------------------------------------------------------------------------

Index of Schedules and Exhibits

 

Schedule I    -    Continuing Blackstone Entities and Definitions Schedule II   
-    Miscellaneous Provisions Exhibit A    -    Senior Managing Director
Agreement and Non-Competition Agreement Exhibit B    -    Exchange Memo Exhibit
C    -    Investor Statement Exhibit D    -    General Release Exhibit E    -   
Blackstone Unit Award Schedule Exhibit F    -    Sample Press Release



--------------------------------------------------------------------------------

Schedule I

Continuing Blackstone Entities and Definitions

1. Except as otherwise specifically provided for herein, you hereby voluntarily
withdraw as a partner and/or member (as applicable) from Blackstone Holdings I
L.P. and each of Blackstone’s other affiliated entities. Immediately following
the Effective Date, you and your personal planning vehicles will remain a member
or partner of certain entities listed below (the “Continuing Entities”) on the
terms and conditions set forth in the applicable Governing Agreements (as
defined below) for such Continuing Entities (and as modified by this Letter
Agreement) for members or partners who have ceased to be employed by, or
otherwise provide services to, Blackstone Entities or in any applicable
Blackstone memoranda related to such Continuing Entities.

“Participation Entities”

BSCH, BCOM, BCP IV, BCP V, BCP VI, BCP VII, BCTP, BEP, BEP II, Patria – P2 III,
Patria, PE V, BCRED, BPP SMA-Europe, BPP SMA-US, BPP-US, BREDS II, BREDS III,
BREP Asia, BREP Europe III, BREP Europe IV, BREP Europe V, BREP Intl II, BREP
IV, BREP V, BREP VI, BREP VII, BREP VIII, Special Sits Europe, Special Sits II,
Bakken, Beacon, BMEZZ II, CDCG, COCA, COF II, COF III, CSF I, CSF II, EPA, EPB,
EPC, EPC II, EPD, ESDF, ESOF, SJ, Special, SP VI RE, SP VII, BMO and BTOF
subject to Section 4 of the Letter Agreement to which this Schedule is attached.

“Blackstone Holdings”

Blackstone Holdings I L.P. (solely to the extent you hold equity interests
therein)

Blackstone Holdings II L.P. (solely to the extent you hold equity interests
therein)

Blackstone Holdings III L.P. (solely to the extent you hold equity interests
therein)

Blackstone Holdings IV L.P. (solely to the extent you hold equity interests
therein)

Blackstone Holdings AI L.P. (solely to the extent you hold equity interests
therein)

2. Your interests in the Participation Entities are set forth on the BX Access
system (collectively, the “Investor Statements”) attached hereto as Exhibit C.
The parties acknowledge and agree that such Exhibit C reflects only an estimate
of such information contained therein and is subject to change.

“Governing Agreement” of any Blackstone Entity means the limited partnership
agreement, limited liability company agreement or other governing agreement of
such Blackstone Entity, in each case as modified by this Letter Agreement, and
as amended, supplemented, restated or otherwise modified through the Effective
Date.



--------------------------------------------------------------------------------

Schedule II

Miscellaneous Provisions

1. Right of Offset. It is hereby agreed that, with respect to any payments due
under the Letter Agreement to which this Schedule is attached (this “Letter
Agreement”), the Governing Agreements of the Blackstone Entities and any other
agreement between you and the Blackstone Entities, the Blackstone Entities shall
have the right to set off and apply against any amounts at any time payable by
any Blackstone Entity to you pursuant to the provisions hereof or otherwise any
amounts payable by you to any Blackstone Entity (excluding amounts required to
repay your Blackstone-related loans and interest, if any, to JPMorgan Chase
Bank, N.A. (or its successor from time to time) (“JPMorgan”) and excluding the
Designated Special Equity Awards.

It is further agreed that if, at any time, it is determined by Stephen A.
Schwarzman (or his successor as Chairman and Chief Executive Officer, “SAS”)
that you are in breach of any of your agreements or obligations under this
Letter Agreement, the Non-Competition Agreement or any Blackstone Entity
Governing Agreement, as amended by this Letter Agreement, the Blackstone
Entities shall have the right to recover from you, and to set off against
amounts otherwise payable by any of the Blackstone Entities to you, up to the
amount of likely damages suffered by Blackstone and/or the amount of your
liability to the Blackstone Entities resulting from such breach or from such act
or omission constituting “Cause” (in any case, as determined by SAS) (excluding
amounts required to repay your Blackstone-related loans and interest, if any, to
JPMorgan and excluding the Designated Special Equity Awards). In such case,
Blackstone will provide you with written notice of such set-off. As used herein,
“Cause” shall have the meaning set forth in Section 5(b) of the SMD Agreement
(as defined below).

If any set off is made by any Blackstone Entity pursuant to this Paragraph 1 and
it is ultimately determined that the amount payable by you to the Blackstone
Entities, and/or the amount of actual damages suffered by Blackstone and/or the
amount of your actual liability to the Blackstone Entities is less than the
amount set off with respect to such amount payable by you and/or such damages
and/or such liability pursuant to this Paragraph 1, then (x) Blackstone shall
return to you the excess amount so set off, together with interest from the date
of set-off at a rate equal to the average prime rate of interest published by
JPMorgan and (y) if you have obtained a legal judgment ordering Blackstone to
pay you such amounts, then Blackstone also shall reimburse you for your
reasonable legal fees directly related to obtaining such judgment.

2. Notices. Any notice or other communication required or which may be given to
any party hereunder shall be in writing and shall be deemed given effectively if
delivered personally to such party (or, in the case of the Blackstone Entities,
to the Chief Legal Officer) or sent by facsimile transmission as follows:

To you:

J. Tomilson Hill

c/o Cravath, Swaine & Moore LLP

825 Eighth Avenue



--------------------------------------------------------------------------------

New York, New York 10019

Attention: Eric Hilfers

                 Kenneth Halcom

Facsimile: 212-474-3700

To the Blackstone Entities:

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Chief Legal Officer

Facsimile: 212-583-5719

Any party may change the persons and addresses to which notices or other
communications are to be sent by giving written notice of such change to the
other party in the manner provided herein for giving notice.

3. Entire Agreement, Etc.

(a) This Letter Agreement constitutes an amendment of each prior written or oral
agreement between Blackstone and you, including, without limitation, the SMD
Agreement, the Non-Competition Agreement, the plans and agreements governing
your Holding Units, Common Units, Bonus Deferral Units, Special Equity Awards
and carried interests in any Blackstone Fund and any other similar prior
agreement (collectively, the “Prior Agreements”). To the extent of any
inconsistency between this Letter Agreement and any Prior Agreements, this
Letter Agreement shall prevail. For the avoidance of doubt, the Non- Competition
Agreement, as modified herein, remains in full force and effect.

(b) This Letter Agreement has been prepared, executed and delivered for the
purpose, among other things, of settling all claims (except as otherwise
expressly provided herein) that you or any of your affiliates have or may have
against any Blackstone Entity. By executing and delivering this Letter
Agreement, you, on behalf of yourself and your affiliates, and Blackstone on
behalf of itself and its successors and assigns, expressly agree that no draft,
memorandum, summary of proposed terms, notes or other document (other than this
Letter Agreement, as executed and delivered by the parties) or written or oral
statement prepared or made in connection with the negotiation, preparation,
execution and delivery of this Letter Agreement, nor any payment or delivery
hereunder, shall constitute, or be deemed to constitute, evidence of the
agreement or intentions of the parties with respect to the subject matter of
this Letter Agreement.

4. Amendment, Etc. This Letter Agreement may not be amended, supplemented,
modified, canceled or discharged except by a written instrument executed by you
and the relevant Blackstone Entity or Entities, and no provision hereof shall be
waived except by a written instrument executed by the party granting such
waiver. To the extent this Letter Agreement is inconsistent with any of the
Governing Agreements of any Blackstone Entity, this Letter Agreement will
control, and each party hereto will exercise any of such party’s rights and
powers under any Blackstone Entity Governing Agreement in a manner that is not
inconsistent



--------------------------------------------------------------------------------

with the provisions of this Letter Agreement. If any of the parties shall waive
the breach of any provision of this Letter Agreement, such party will not
thereby be deemed to have waived any preceding or succeeding breach of the same
or any other provision of this Letter Agreement. The rights and remedies of each
party in this Letter Agreement are cumulative and not exclusive, and the
exercise by any party of any right or remedy provided in this Letter Agreement
shall not preclude any exercise by such party of any other rights or remedies of
such party in this Letter Agreement, in the Blackstone Entities Governing
Agreements or in any other agreement or at law, in equity, under any statute or
otherwise. The parties reserve the right, without notice to or consent of any
third person, at any time to waive any rights hereunder or by mutual agreement
to amend this Letter Agreement in any respect or by mutual agreement to
terminate this Letter Agreement.

5. Successors and Assigns, Etc. This Letter Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, executors,
administrators, personal representatives, successors and assigns, including
successors and assigns resulting from any change in form of any Blackstone
Entity. It is acknowledged and agreed that any trusts, estate planning vehicles
or other similar entities to which you have transferred an interest in any
Blackstone Entity (or you have otherwise designated as a partner/member in the
Blackstone Entities) shall be treated in the same manner as you are hereunder
with respect thereto. In the event of your death or a judicial determination of
your incapacity, references in this Letter Agreement to “you” shall be deemed to
refer, as appropriate, to your heirs, beneficiaries, executor or other legal
representative. You hereby consent to (i) the conversion (by merger or
otherwise) to limited partnership, limited liability company, corporate or
limited duration company status of any of the Blackstone Entities in which you
have a continuing interest, and (ii) any amendments to any of the Blackstone
Entity agreements to which you will continue to be a party, to the extent such
conversion or amendments do not adversely affect your interests in a material
manner and treat you in a manner that is materially less favorable than other
withdrawn members or withdrawn partners of such Blackstone Entity are treated
generally. Time shall be of the essence of this Letter Agreement.

6. Consents. Blackstone and you hereby:

(a) Consent to and approve the execution, delivery and performance of this
Letter Agreement and consummation of all transactions (the “Transactions”)
contemplated hereby, for all purposes of any provision of the Governing
Agreements of the Blackstone Entities and/or any provision of applicable law;
and

(b) To the fullest extent permitted by applicable law, agree that the consent
and approval set forth herein shall constitute all consents and approvals that
are required for the execution, delivery and performance of this Letter
Agreement by each of the Blackstone Entities party hereto and the consummation
of the Transactions under any provision of the Governing Agreements of the
Blackstone Entities and under applicable law; and the terms, conditions,
procedures and requirements contemplated by this Letter Agreement in order to
effect the Transactions shall be sufficient to effect the Transactions for all
purposes of such Governing Agreements and shall be in lieu of any and all other
or additional terms, conditions, procedures or requirements set forth in such
Governing Agreements or under applicable law that might otherwise be required to
effect the Transactions (including, without limitation, any requirement of
notice, consent, approval, consultation or the execution of any document).